DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments in the Appeal Brief with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stengel (DE 102016223424 A1, see provided a copy of the translation), and further in view of Kubo (CA 2871892).
With respect to independent claim 1, Stengel teaches in Fig. 1 an apparatus for identifying a refrigerant fluid contained in a tank or in a measuring cell of a system for recharging an air-conditioning plant this preamble is for intended use, comprising: 
at least one infrared source 11, 12; see paragraph [0013] configured to emit at least radiations with a first emitting intensity at a first wavelength as disclosed in paragraph [0022] and a second emitting intensity at a second wavelength as disclosed in paragraph [0022], the at least one infrared source structured and arranged to send infrared radiations within the refrigerant fluid this is intended use for this kind of sample contained in the tank or measuring cell 20; 
a first photodetector 30 configured to detect a first intensity of infrared radiations at the first wavelength; 
a second photodetector 30; [it is noted that this second detector is not recited as a different detector from a first detector; Kubo teaches two different detectors 25a,26b. and Stengel teaches one detector to detect two different wavelengths.  In view of Kubo, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Stengel in order to have two different detectors to detect separate light beams at different wavelengths. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.] configured to detect a second intensity of infrared 
a processing unit 40; see paragraph [0028] configured to: calculate a ratio as disclosed in paragraph [0011] between the first intensity detected by the first photodetector and the second intensity detected by the second photodetector; and 
according to the Lambert-Beer law Stengel is silent with the Lambert-Beer law, However, in order to calculate an magnitude of a sample, Stengel should use this law., obtain from said ratio a physical magnitude as disclosed in paragraph [0035] representative of the refrigerant fluid.
With respect to dependent claim 2, Kubo teaches wherein said first photodetector and said second photodetector each include a corresponding optical filter 24a, 24b configured to allow the passage of the infrared radiation having respectively the first wavelength or the second wavelength. In view of Kubo, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Stengel modified by Kubo in order to detect desired wavelength(s) by a known optical element. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to independent claim 3, as discussed above Stengel modified by Kubo teaches method for identifying a refrigerant fluid contained in a tank or in a measuring cell of a system for recharging an air-conditioning plant, comprising the steps of: emitting in a direction of the refrigerant fluid infrared radiations with a first emitting intensity at a first wavelength and a second emitting intensity at a second wavelength; detecting a first intensity of infrared radiations at the first wavelength after the infrared 
With respect to independent claim 4, as discussed above Stengel modified by Kubo teaches a non-transitory computer readable medium tangibly embodying computer-executable instructions Stengel teaches evaluation device 40 to calculate the ratio that when executed by a processor cause the processor to perform operations comprising: emitting in a direction of the refrigerant fluid infrared radiations with a first emitting intensity at a first wavelength and a second emitting intensity at a second wavelength; detecting a first intensity of infrared radiations at the first wavelength after the infrared radiations have passed through the refrigerant fluid; detecting a second intensity of infrared radiations at the second wavelength after the infrared radiations have passed through the refrigerant fluid; calculating a ratio between the first intensity detected upon the exit of the refrigerant fluid and the second intensity detected upon the exit of the refrigerant fluid; and according to the Lambert-Beer law, obtaining from said ratio a physical magnitude representative of the refrigerant fluid.
With respect to dependent claims 5 and 7, as discussed above in the rejection justification to claim 1, Kubo teaches wherein the first intensity and the second intensity are detected by a first photodetector and a second photodetector, respectively. In view of this, it would have been obvious at the time of the claimed invention was filed to KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
With respect to dependent claims 6 and 8, Kubo teaches wherein the first photodetector and the second photodetector each include a corresponding optical filter 24a, 24b  configured to allow the passage of the infrared radiation having respectively the first wavelength or the second wavelength. And see the rejection justification to claim 2 above.
With respect to dependent claim 9, Stengel modified by Kubo teaches receiving, via a processor, a first signal from the first photodetector that is representative of the first intensity with and a second signal from the second photodetector that is representative of the second intensity, and calculating a ratio between the first signal and the second signal that is indicative of the ratio between the first intensity and the second intensity.
With respect to dependent claim 10, Stengel teaches modified by Kubo teaches wherein the processing unit receives a first signal from the first photodetector that is representative of the first intensity with and a second signal from the second photodetector that is representative of the second intensity, and calculates a ratio between the first signal and the second signal that is indicative of the ratio between the first intensity and the second intensity.
With respect to dependent claim 11, Stengel teaches modified by Kubo teaches wherein the processor receives a first signal from the first photodetector that is representative of the first intensity with and a second signal from the second photodetector that is representative of the second intensity, and calculating calculates a ratio between the first signal and the second signal that is indicative of the ratio between the first intensity and the second intensity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/           Primary Examiner, Art Unit 2884